Title: From Thomas Jefferson to Joshua Dodge, 9 December 1824
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas

Messrs Dodge & Oxnard

Monto
Dec. 9. 24.
I recd yesterday your favor of Sep. 18. through the Collector of N.Y. with informn that the wines Etc  accdg to your invoice of that date were arrived there. observing the amt of the invoice 659 fr–30 Cmes equivalent as I suppose to 123. D 70 c I have this day desired Colo Peyton my Richmd correspdt to remit that sum to E. Copeland jr of Boston for you. any inexactitude of exchange can be corrected when the  rest of the wines by the Schooner to Boston shall arrive there. I found my stock of wines furnished the last year fall short of our consumption and was obliged to purchase here indifferent wines at extravagant prices. I am sensible that the supply which was called for for this present year will also be short of my wants. I must therefore pray you to send me a supplement of  150.b. of red Ledanon and 50.b. of vin Muscat de Rivesalte as early after your reciept of this letter as you can find a good conveyance. be pleased to accept the assurance of my great esteem & respect.Th:J.P.S. be so good as to inform me of the price of the best brandy of your nbhood and what is the smallest quantity permitted to be exported.